Cite as 2014 Ark. 68

                  SUPREME COURT OF ARKANSAS
                                        No.   CV-12-82

JOSEPH RITTER                                     Opinion Delivered   February 13, 2014
                                APPELLANT
                                                  PRO SE APPEAL FROM THE
V.                                                JEFFERSON COUNTY CIRCUIT
                                                  COURT [NO. 35CV-11-643]

RAY HOBBS, DIRECTOR, ARKANSAS                     HONORABLE JODI RAINES DENNIS,
DEPARTMENT OF CORRECTION                          JUDGE
                       APPELLEE
                                                  AFFIRMED.


                                        PER CURIAM

       In 1997, appellant Joseph Ritter entered a plea of guilty in the Searcy County Circuit

Court to one count of rape and one count of kidnapping. Consecutive sentences of 228 months’

imprisonment and 114 months’ imprisonment, respectively, were imposed. The date of the

offense was February 6, 1996.

       On October 26, 2011, appellant filed a pro se petition for declaratory judgment against

the Director of the Arkansas Department of Correction (ADC) in the Jefferson County Circuit

Court. In the petition, appellant contended that the ADC had violated his right to due process

in calculating his transfer-eligibility date based on the argument that Arkansas Code Annotated

section 16-93-611 (Supp. 1995) (repealed 2011) does not require that he serve seventy percent

of his sentence before being eligible for community-punishment placement. The circuit court

denied the petition.

       On appeal, appellant contends that, pursuant to Arkansas Code Annotated section 16-93-

1301 (Supp. 1995), he is eligible for transfer to community-punishment placement after serving
                                       Cite as 2014 Ark. 68

one-third or one-half of his sentence, with credit for meritorious good time, because section 16-

93-611, as in effect when he committed the crimes of rape and kidnapping, only requires that

seventy percent of a sentence be served before a person is eligible for parole. Parole eligibility

is determined by the law in effect at the time the crime is committed. Garner v. Hobbs, 2013 Ark.

439 (per curiam). Section 16-93-611, as in effect when appellant committed the offenses, stated

as follows:

       Notwithstanding any law allowing the award of meritorious good time or any other law
       to the contrary, any person who is found guilty of or who pleads guilty or nolo
       contendere to . . . kidnapping, § 5-11-102, . . . rape, § 5-14-103, shall not be eligible for
       parole until the person serves seventy percent (70%) of the term of imprisonment to
       which he is sentenced.

       We have recognized that this version of section 16-93-611 does not allow for transfer to

community-punishment placement until a person who has been found guilty of, or who pleads

guilty or nolo contendere to, designated crimes has served seventy percent of his sentence.

Anderson v. Hobbs, 2013 Ark. 354 (per curiam). Appellant raises a number of arguments in an

attempt to suggest that the General Assembly did not intend the seventy-percent requirement

to apply to community-punishment transfer in this version of section 16-93-611. He contends

that the ADC’s calculation of his transfer-eligibility date based on this statute is a violation of

his right to due process and that the ADC should calculate his transfer-eligibility date pursuant

to section 16-93-1301. However, as in Anderson, appellant fails to set forth any convincing

argument or authority in support of his contentions. Where a party fails to cite to authority or

fails to provide convincing argument, we will not consider the merits of the argument. Id.;

Ventry v. State, 2009 Ark. 300, 318 S.W.3d 576. Without determining whether appellant is, in



                                                2
                                          Cite as 2014 Ark. 68

fact, even eligible for such transfer, we hold that section 16-93-611 is the controlling statute for

calculation of appellant’s transfer-eligibility date.

       Affirmed.

       Joseph Ritter, pro se appellant.

       No response.




                                                   3